Citation Nr: 1550862	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  09-21 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to an effective date prior to February 1, 2005 for an award of a total disability rating based upon individual unemployability (TDIU).

3.  Entitlement to an effective date prior to November 12, 2004 for an award of service connection for ischemic heart disease.

4.  Entitlement to service connection for hypertension, to include as secondary to service connected disabilities of diabetes and heart disease.

5.  Entitlement to service connection for sleep apnea, to include as secondary to service connected disabilities of diabetes and heart disease.




REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to September 1968 with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and June 2013 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan.  

The Board has recharacterized the service connection claim for PTSD as a claim for an acquired psychiatric disorder to incorporate the additional diagnosis of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In November 2013, the Veteran had a Decision Review Officer (DRO) hearing at the local RO.  In August 2015, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.  

The issues of entitlement to service connection for an acquired psychiatric disorder, hypertension and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the August 3, 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the issues of entitlement to earlier effective dates for an award of TDIU and an award of service connection for ischemic heart disease.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal concerning the Veteran's entitlement to earlier effective dates for an award of TDIU and an award of service connection for ischemic heart disease are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014 & Supp. 2015); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at the August 2015 Board hearing, the Veteran withdrew the earlier effective date issues from appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  (August 2015 hearing transcript, p. 2).  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to earlier effective dates for an award of TDIU and an award of service connection for ischemic heart disease, and they are dismissed.


ORDER

The appeal concerning entitlement to an effective date prior to February 1, 2005 for a TDIU award is dismissed.

The appeal concerning entitlement to an effective date prior to November 12, 2004 for an award of service connection for ischemic heart disease is dismissed.


REMAND

Additional VA medical opinions are needed for the claims remaining on appeal.

For an acquired psychiatric disability, another medical opinion is needed to determine whether depression is related to military stressors.  The Veteran served as a mechanic in Vietnam and reports witnessing hostile enemy activity.  He is not documented to have combat service, and his stressors are not conceded unless a VA psychiatrist or psychologist (or one contracted by VA) diagnoses PTSD based upon reported military stressors.  38 C.F.R. § 3.304(f).  Nonetheless, the Board considers his report of military stressors generally credible.  He submitted an April 2008 private psychiatric evaluation confirming a PTSD diagnosis based upon his reports of military stressors.  The clinician (Dr. T) is a state licensed psychologist.  She is not contracted by VA.  Thus, her PTSD diagnosis does not qualify under 38 C.F.R. § 3.304(f)(3).  The May 2013 VA examiner determined that PTSD was not clinically present.  Review of the VA treatment records does not otherwise show that a VA psychiatrist or psychologist has diagnosed PTSD based upon reported military stressors to establish a nexus under 38 C.F.R. § 3.304(f)(3).  

Rather, VA treatment records show that the Veteran had depression in 2007 and 2008 that later resolved.  Since the psychiatric claim dates to October 2006, current depression and PTSD diagnoses are shown.  The September 2007 VA examiner did not provide a rationale for the negative determination regarding depression, and the May 2013 VA examiner did not explain why Dr. T's April 2008 PTSD diagnosis was wrong.  An addendum psychiatric medical opinion is therefore needed as detailed below.  

For the claimed hypertension and sleep apnea, a medical opinion is needed to address the Veteran's contention that these disabilities are related to service connected disabilities.  The nexus requirement for purposes of triggering VA's duty to furnish medical opinions is low.  In this case, the Veteran's assertions of a relationship between hypertension and sleep apnea to service-connected heart disease and diabetes are not facially implausible.  

Updated VA treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Then, contact the May 2013 VA examiner for an addendum medical opinion.  If she is unavailable, contact a suitably qualified clinician.  The claims folder and a copy of this remand must be available and reviewed by the examiner.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  

For purposes of the medical opinion, the examiner must presume that the Veteran is credible in reporting his military stressors and that the Veteran had a current diagnosis of depression as documented in 2007 and 2008 VA treatment records.  The examiner must also consider the April 2008 private psychiatric assessment showing a current PTSD diagnosis.  (For background purposes, a current disability diagnosis includes any diagnosis demonstrated during the claims period, in this case beginning October 2006, even if the symptomatology completely resolves).  
 
For the depression diagnosis established in 2007 and 2008 VA treatment records, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that it had its clinical onset in service or is otherwise related to active duty, to include the credibly reported military stressors.

For the PTSD diagnosis given in the April 2008 private psychiatric evaluation, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that such diagnosis was clinically valid at that time, or at any point during the appeal period.  

In making the above determinations, the examiner must carefully consider the Veteran's reports of stressful experiences in service.

The examiner must provide a supporting rationale for all opinions.  The Veteran's reports of symptoms must be considered.  The examiner cannot reject the Veteran's subjective reports of in-service symptoms based solely on an absence of contemporaneous treatment.  All of the Veteran's reports must be considered in detail. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.) 

3.  Then, determine if a psychiatric disorder is related to service.  If so, add it to the listed service-connected disabilities below for the requested secondary service connection medical opinions.  

Then, contact an appropriately qualified clinician for a medical nexus opinion for the claimed sleep apnea and hypertension.  The claims folder must be made available and reviewed by the examiner.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  After reviewing the claims folder, the examiner must answer the following questions:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused by his service-connected diabetes mellitus and/ or ischemic heart disease (and/or acquired psychiatric disability (if determined to be related to service in light of actions taken in item 2 above))? 

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was caused by his service-connected diabetes mellitus and/ or ischemic heart disease (and/or acquired psychiatric disability (if determined to be related to service in light of actions taken in item 2 above))? 

(c) Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was aggravated beyond the normal course of the disease by his service-connected diabetes mellitus and/ or ischemic heart disease (and/or acquired psychiatric disability (if determined to be related to service in light of actions taken in item 2 above))? 

(d) Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was aggravated beyond the normal course of the condition by his service-connected diabetes mellitus and/ or ischemic heart disease (and/or acquired psychiatric disability (if determined to be related to service in light of actions taken in item 2 above))?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  A complete rationale should accompany all opinions expressed. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.) 

4.  Then, readjudicate the Veteran's claims, and issue a Supplemental Statement of the Case (SSOC) as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


